
	

113 HR 5386 : To designate the facility of the United States Postal Service located at 11662 Gravois Road in St. Louis, Missouri, as the “Lt. Daniel P. Riordan Post Office”.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5386
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 11662 Gravois Road in St.
			 Louis, Missouri, as the Lt. Daniel P. Riordan Post Office.
	
	
		1.Lt. Daniel P. Riordan Post Office
			(a)DesignationThe facility of the United States Postal Service located at 11662 Gravois Road in St. Louis,
			 Missouri, shall be known and designated as the Lt. Daniel P. Riordan Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Lt. Daniel P. Riordan Post Office.
			
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
